In a contract action, defendant appeals from two orders of the Supreme Court, Orange County (Hawkins, J.), both dated August 31, 1981, the first of which denied its motion to vacate a default judgment, and the second of which denied plaintiff’s motion to stay arbitration. Order denying defendant’s motion to vacate the default judgment affirmed. Appeal from the order denying plaintiff’s motion to stay arbitration dismissed. Plaintiff is awarded one bill of $50 costs and disbursements. Defendant, having opposed the motion to stay arbitration, was not aggrieved by its denial. Consequently, he has no standing to appeal from the order entered upon said motion. Nevertheless, we note that were we to have reached the merits of defendant’s appeal from this order, we would have affirmed. Special Term denied the motion for a stay of arbitration on the ground that, there having been a final judgment rendered in this action, no arbitrable controversy survived. Therefore, Special Term properly concluded that plaintiff’s application for a stay of arbitration was moot. Damiani, J. P., Lazer, Mangano and Gulotta, JJ., concur.